 Case 3:20-cv-00627-RGJ Document 16 Filed 05/13/21 Page 1 of 1 PageID #: 85




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF KENTUCKY
                           LOUISVILLE DIVISION
                  CIVIL ACTION NO. 3:20-CV-P627-RGJ


DUSTIN HOWARD RUSSELL                                            PLAINTIFF

VS.                    NOTICE OF RETURNED MAIL

JAMIE UNDERWOOD, et al.                                          DEFENDANT

                       * * * * * * * * * * * * *
      Comes the Defendant, JAMIE UNDERWOOD, by Counsel, and hereby

notifies the Court of Returned Mail sent to DUSTIN HOWARD RUSSELL

at the following address:

Dustin Howard Russell
Roederer Correctional Complex
P.O. Box 69
LaGrange, KY 40031

                        CERTIFICATE OF SERVICE

     I hereby certify that on May 13, 2021, I electronically filed
the foregoing with the Clerk of the Court by using the ECF document
filing system of the Western District of Kentucky, which will
provide electronic service to the following:

Also Mailed the foregoing to:

Dustin Howard Russell
Southeast State Correction Complex
PO Box 1600
Wheelwright, KY 41669

Melissa Johnson
Larue County Detention Center
209 West High Street
Hodgenville, KY 42748



                                   /s/ R. Keith Bond ______________
                                   R. KEITH BOND
